Name: Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat
 Type: Directive
 Subject Matter: animal product;  agri-foodstuffs;  food technology;  tariff policy;  marketing;  health
 Date Published: 1992-09-14

 Avis juridique important|31992L0045Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat Official Journal L 268 , 14/09/1992 P. 0035 - 0053 Finnish special edition: Chapter 3 Volume 45 P. 0035 Swedish special edition: Chapter 3 Volume 45 P. 0035 COUNCIL DIRECTIVE 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meatTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas game meat is included in the list of products in Annex II to the Treaty; whereas the placing on the market of wild game meat constitutes an additional source of income for part of the farming population; Whereas, in order to ensure the rational development of this sector and to improve productivity, rules concerning public health and animal health problems affecting the production and placing on the market of wild game meat must be laid down at Community level; Whereas disparities as regards animal health and public health conditions in the Member States should be eliminated in order to encourage intra-Community trade in such meat, with a view to the completion of the internal market; Whereas diseases communicable to domestic animals and humans may be spread by such meat; whereas it is necessary to lay down rules enabling these risks to be controlled; Whereas it is necessary to lay down the hygiene conditions in which wild game meat must be obtained, processed and inspected, in order to prevent food-borne infections or food poisoning; Whereas it is necessary to stipulate the hygiene rules to be complied with by wild game processing houses for the purposes of approval for trade; Whereas, in respect of the organization of, and the follow-up to, the checks to be carried out by the Member State of destination and the safeguard measures to be implemented, reference should be made to general rules laid down in Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (4); Whereas wild game and wild-game meat imported from third countries should be subject to the minimum requirements laid down by this Directive for trade between Member States, and compliance therewith should be monitored in accordance with the principles and rules set out in Directive 90/675/EEC (5); Whereas it is appropriate to permit derogations for small quantities of wild game meat; Whereas it is appropriate to grant temporary derogations to allow wild game processing houses to comply with the new requirements; Whereas the Commission should be charged with adopting measures to implement this Directive; whereas, to that end, a procedure should be set up establishing close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee; Whereas the deadline for transposition into national law, set at 1 January 1994 in Article 23, should not affect the abolition of veterinary checks at frontiers on 1 January 1993, HAS ADOPTED THIS DIRECTIVE: CHAPTER I General provisions Article 1 1. This Directive lays down public health and animal health rules applicable to the killing of wild game and to the preparation and placing on the market of wild game meat. (& {Ã %};) OJ No L 395, 30. 12. 1989, p. 13. Last amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56). (& {Ã & };) Council Directive 90/675/EEC of 10 December 1990, laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (OJ No L 373, 31. 12. 1990, p. 1). Amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56). 2. This Directive shall not apply to: (a) small numbers of wild game, unskinned or unplucked, and, in the case of small wild game, ineviscerated, supplied directly by the hunter to the consumer or to the retailer; (b) small quantities of wild-game meat supplied directly to the final consumer; (c) the cutting and storage of wild-game meat in retail shops or in premises adjacent to sales points, where the cutting and storage are performed solely for the purpose of supplying the consumer directly on the spot. The above operations shall continue to be subject to the public health checks provided for in national rules governing retailing. 3. The provisions of this Directive concerning trade or imports from third countries shall not apply to trophies or to killed wild game carried by travellers in their private vehicle provided that only a small quantity of small wild game or a single large wild game animal is involved and the circumstances indicate that there is no question of the meat of such game being intended for trade or commercial use, and provided that the game in question does not come from a country or a part of a country trade from which is prohibited pursuant to Article 11 (2) and 3 or Article 18. Article 2 1. For the purposes of this Directive, the following definitions shall apply: (a) 'wild game': wild land mammals which are hunted (including wild mammals living within an enclosed area under conditions of freedom similar to those enjoyed by wild game) and wild birds which are not covered by Article 2 of Council Directive 91/495/EEC of 27 November 1990, concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat (6); (b) 'large wild game': wild ungulates; (c) 'small wild game': wild mammals of the Leporidae family and wild game birds intended for human consumption; (d) 'wild-game meat': all parts of wild game which are fit for human consumption; (e) 'wild game processing house': an establishment approved in accordance with Article 7 in which wild game is processed and wild game meat is obtained and inspected in accordance with the hygiene rules laid down in this Directive; (f) 'collection centre': any place where killed wild game is kept in accordance with the hygiene rules in Annex I, Chapter IV (2) prior to being transported to a processing house; (g) 'placing on the market': holding or displaying for sale, offering for sale, selling, delivering or any other form of placing on the market of wild game meat for human consumption in the Community, excluding supplies pursuant to Article 1 (2); (h) 'trade': trade between Member States within the meaning of Article 9 (2) of the Treaty. 2. For the purposes of this Directive the definitions in Article 2 of Directive 89/662/EEC and Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (7), and the definition of fresh meat in Article 2 (b) of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (8), shall apply as necessary. CHAPTER II Provisions applicable to Community production and trade Article 3 1. Member States shall ensure that wild game meat: (a) comes from wild game which: - has been killed in a hunting area by means authorized under national legislation governing hunting, - does not come from a region subject to restrictions pursuant to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (& {Ã %};), Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (& {Ã & };) and Council Directive 91/495/EEC or from a hunting area subject to restrictions pursuant to Articles 10 and 11 of this Directive, - immediately after killing has been prepared in accordance with Annex I, Chapter III, and transported within a maximum of 12 hours to a processing house as referred to in (b) or to a ( ²) OJ No L 224, 18. 8. 1990, p. 29. Last amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56). ( ³) OJ No L 121, 29. 7. 1964, p. 2012/64. Last amended by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69). (& {Ã %};) OJ No L 302, 31. 12. 1972, p. 24. Last amended by Directive 91/266/EEC (OJ No L 134, 29. 5. 1991, p. 45). (& {Ã & };) OJ No L 268, 24. 9. 1991, p. 35. collection centre where it must be chilled to the temperatures specified in Annex I, Chapter III, and from which it must be taken to a processing house as referred to in (b) within 12 hours or, in the case of remote regions where climatological conditions so permit, within a period to be fixed by the competent authority to enable the official veterinarian of the said processing house to carry out the post mortem inspection provided for in Annex I, Chapter V, under satisfactory conditions; (b) is obtained: (i) either in a wild game processing house fulfilling the general conditions of Annex I, Chapters I and II, and approved for the purposes of the present Chapter in accordance with Article 7; (ii) in the case of large wild game, in an establishment approved in accordance with Article 10 of Directive 64/433/EEC, or, in the case of small wild game, in accordance with Article 5 of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat ( ¹) provided that: - such game is skinned in rooms separate from those reserved for meat covered by those Directives, or at different times, - such establishments are given special approval for the purposes of this Directive, - measures are taken to allow clear identification of meat obtained pursuant to the present Directive and meat obtained pursuant to Directives 64/433/EEC and 71/118/EEC; (c) comes from killed animals which have undergone visual inspection by the official veterinarian: - to detect any anomalies. The official veterinarian may base his diagnosis on any information supplied by the hunter, where appropriate on the basis of a certificate laid down by the authority responsible for hunting rules, on the behaviour of the animal before killing, - to check that death is not due to causes other than hunting; (d) comes from wild game which: - has been handled under satisfactory hygiene conditions, in accordance with Annex I, Chapters III and IV, - has undergone, in accordance with Annex I, Chapter V, post-mortem inspection by an official veterinarian or, by auxiliaries holding the professional qualifications to be specified in ( ¹) OJ No L 55, 8. 3. 1971, p. 23. Last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48). accordance with the procedure laid down in Article 22, acting under the supervision of the official veterinarian, - has not shown any change except for traumatic lesions which occurred during killing or localized malformations or changes, provided that it is established, if necessary by appropriate laboratory tests, that these do not render the meat unfit for human consumption or dangerous to human health, - on which, in the case of small wild game which has not immediately after killing been eviscerated in accordance with Annex I, Chapter V (1), an official veterinary health inspection has been carried out on a representative sample of animals from the same source. If the official veterinarian finds a disease communicable to man or defects as referred to in Annex I, Chapter V (4), he must carry out more checks on the entire batch. In the light of the results of these further checks, he must either exclude the entire batch from human consumption or inspect each carcase individually. 2. The official veterinarian must ensure that wild game meat is excluded from human consumption: (i) if it is found to contain defects as referred to in Annex I, Chapter V (3) (e), or if it has been seized in accordance with paragraph 4 of that Chapter; (ii) if the checks provided for in the third indent of paragraph 1 (d) of this Article have revealed the presence of a disease communicable to man; (iii) if it comes from animals which have ingested substances which are likely to make the meat dangerous or harmful to human health and on which a decision has been taken, by the procedure laid down in Article 22, after the opinion of the Scientific Veterinary Committee has been obtained. Pending the implementation of such a decision, national rules on these substances shall remain in force, subject to the general provisions of the Treaty; (iv) if, without prejudice to any Community legislation applicable to ionization, it has been treated with ionizing or ultra-violet radiation or by means of substances likely to affect its organoleptic properties or using colourings other than those used for health marking. 3. Meat of wild boar or of other species susceptible to trichinosis must undergo analysis by the digestion method in accordance with Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine ( ²) or a trichinoscopic examination with microscopic observation of several samples from each animal taken from the jaw and diaphragmatic muscles, from the muscles of the lower front ( ²) OJ No L 26, 31. 1. 1977, p. 67. Last amended by Directive 89/321/EEC (OJ No L 133, 17. 5. 1989, p. 33). leg, from the intercostal muscles and the tongue muscles at least. Before 1 January 1994, the Council, acting by a qualified majority on a proposal from the Commission and after obtaining the opinion of the Scientific Veterinary Committee, shall lay down the methods for the analysis by digestion which are suitable for detecting trichinosis in wild boar or other species of wild game susceptible to trichinosis; the same procedure shall apply with regard to the trichinoscopic or microscopic examination for the detection of trichinosis. 4. Wild game meat declared fit for human consumption must: (i) bear a health mark in accordance with Annex I, Chapter VIII. A decision may be taken, where appropriate, to amend or supplement the provisions of the aforementioned Chapter in accordance with the procedure provided for in Article 22, in order to take into account notably the different forms of commercial presentation, providing they conform to the hygiene rules laid down in this Directive. Commission Directive 80/879/EEC of 3 September 1980 on health marking of large packagings of fresh poultrymeat ( ¹) shall apply to meat of small wild game; (ii) after post-mortem inspection, be stored in accordance with Annex I, Chapter X, under satisfactory hygiene conditions in wild game processing houses approved in accordance with Article 7 of this Directive, or in establishments approved in accordance with Article 10 of Directive 64/433/EEC or Article 5 of Directive 71/118/EEC, or in cold stores approved and inspected in accordance with Article 10 of Directive 64/433/EEC; (iii) be accompanied during transportation by: - an accompanying commercial document as authorized by the official veterinarian. This document must: - in addition to the particulars provided for in Annex I, Chapter VII (2), including in the case of frozen meat the month and year of freezing in clear, bear a code number by which the official veterinarian can be identified, - be kept by the consignee for at least one year so that it can be produced at the request of the competent authority. Detailed rules for applying this point, and in particular those concerning the allocation of code numbers and the compilation of one or more lists identifying the official veterinarians, shall be adopted in accordance with the procedure laid down in Article 22, - a public animal health certificate corresponding to the specimen in Annex II, in the case of meat from a wild game processing house situated in a restricted region or area or meat to be sent to another Member State after transit through a third country in a sealed lorry; ( ¹) OJ No L 251, 24. 9. 1980, p. 10. (iv) be transported under satisfactory hygiene conditions in accordance with Annex I, Chapter XI; (v) in the case of parts of carcases or boned meat of small wild game birds, also be obtained in conditions similar to those provided for in Article 3 B. of Directive 71/118/EEC, in establishments specially approved for this purpose in accordance with Article 7 of the present Directive; (vi) without prejudice to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer ( ²), be labelled with an indication of the animal species. Article 4 1. Member States shall ensure that: (a) meat declared unfit for human consumption can be clearly distinguished from meat declared fit for human consumption; (b) meat declared unfit for human consumption is treated in accordance with Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (9). 2. Meat from an area subject to animal health restrictions shall be subject to specific rules to be determined on a case-by-case basis in accordance with the procedure laid down in Article 22. 3. Detailed rules for implementing this Article shall if necessary be determined in accordance with the procedure laid down in Article 22. Article 5 Member States shall ensure that only the following are the subject of trade: 1. skinned and eviscerated wild game meeting the requirements of Articles 3 and 4, or fresh wild game meat; 2. unskinned or unplucked and uneviscerated small game, not frozen or deep-frozen which is controlled in accordance with the third indent of Article 3 (1) (b) (ii), provided it is handled and stored separately from fresh meat covered by Directive 64/433/EEC, poultry meat and skinned or plucked game meat; 3. unskinned large game which: (a) meets the requirements of Article 3 (1) (a) first and second indents, Article 3 (1) (c), and Article 3 (1) (d) first indent; (b) the viscera of which have undergone post-mortem inspection in a wild game processing house; (c) is accompanied by a health certificate corresponding to a specimen to be drawn up in accordance with the procedure laid down in Article 22, signed by the official veterinarian to certify that the result of the post mortem inspection provided for in (b) was satisfactory and that the meat has been declared fit for human consumption; (d) has been cooled to a temperature of between -1 oC and: (i) +7 oC and kept at that temperature during transportation to a processing house within a maximum period of seven days from the post mortem inspection referred to in (b), or (ii) +1 oC and kept at that temperature during transportation to a processing house within a maximum period of 15 days from the post-mortem inspection referred to in (b). Meat from such unskinned wild game cannot bear the health mark provided for in Article 3 (4) (i) unless, after skinning in the processing house of destination, it has undergone post mortem inspection in accordance with Annex I, Chapter V, and has been declared fit for human consumption by the official veterinarian. Article 6 Member States shall ensure that: - wild game processing houses which do not meet the standards laid down in Annex I, Chapter I, and which are not covered by the derogations provided for in Article 8 cannot be approved in accordance with Article 7 and that products from such establishments do not bear the health mark provided for in Annex I, Chapter VII and cannot be the subject of trade, - wild game which does not meet the requirements of Article 3 cannot be the subject of trade or be imported from third countries, - offal of wild game declared fit for human consumption cannot be the subject of trade unless it has undergone appropriate treatment in accordance with Council Directive 77/99/EEC on health problems affecting intra-Community trade in meat products (10). Article 7 1. Each Member State shall draw up a list of approved wild game processing houses, each having a veterinary approval number. Member State may approve, for the processing of wild game, establishments approved in accordance with Directive 64/433/EEC and 71/118/EEC, provided that such establishments are equipped to process wild game meat and that they work in conditions ensuring compliance with the hygiene rules. Member States shall send this list to the other Member States and to the Commission. A Member State shall not approve a wild game processing house unless it is satisfied that it complies with this Directive. Where hygiene is found to be inadequate and where the measures provided for in Annex I, Chapter V (5), second subparagraph have proved insufficient to remedy the situation, the competent authority shall temporarily suspend approval. If the operator or manager of the wild game processing house does not make good the shortcomings noted within the period fixed by the competent authority, the latter shall withdraw approval. The Member State in question shall take account of the conclusions of any check carried out in accordance with Article 12. The other Member States and the Commission shall be informed of the suspension or withdrawal of approval. 2. The operator or manager of the wild game processing house must, in accordance with paragraph 4, conduct regular checks on the general hygiene of conditions of production in his establishment, inter alia, by means of microbiological controls. Checks must cover utensils, fittings and machinery at all stages of production and, if necessary, products. The operator or manager of the wild game processing house must inform the official veterinarian or the Commission's veterinary experts of the nature, frequency and results of the checks conducted to this end, together with the name of the investigating laboratory if need be. The nature of the checks, their frequency, as well as the sampling methods and the methods for bacteriological examination shall be established in accordance with the procedure laid down in Article 22. 3. The operator or manager of the wild game processing house must establish a staff training programme enabling workers to comply with conditions of hygienic production adapted to the production structure. The official veterinarian responsible for the wild game processing house must be involved in the planning and implementation of that programme. 4. Inspection and supervision of wild game processing houses shall be carried out under the responsibility of the official veterinarian, who may be assisted by auxiliaries in accordance with Article 9 of Directive 64/433/EEC. The official veterinarian must at all times have free access to all parts of processing houses in order to ensure that this Directive is being complied with and, where there is doubt as to the origin of meat or killed wild game, to relevant documents which enable him to trace the hunting area of origin. The official veterinarian must regularly analyse the results of the checks provided for in paragraph 2. He may, on the basis of this analysis, conduct further microbiological examinations at all stages of production or on the products. The result of these analyses shall be written up in a report, the conclusions and recommendations of which shall be notified to the operator or manager of the establishment, who shall rectify the shortcomings noted with a view to improving hygiene. Article 8 1. Member States may, until 31 December 1996, authorize wild game processing houses which, on the date on which this Directive is notified, have not been judged to comply with the conditions for approval, to derogate from some of the requirements laid down in Annex I provided that meat from such establishments bears the national mark. 2. Derogations as referred to in paragraph 1 may be granted only to processing houses which have, before 1 April 1993, submitted an application for a derogation to the competent authority. This application must be accompanied by a work plan and programme indicating the period within which it would be possible for the processing house to comply with the requirements referred to in paragraph 1. 3. Member States shall communicate to the Commission before 1 October 1992 the criteria which they have adopted to determine whether an establishment or category of establishments is covered by the provisions of this Article. Article 9 Member States shall entrust to a central service or body the tasks of collecting and making use of the results of the post-mortem inspection carried out by the official veterinarian as regards the diagnosis of diseases communicable to man. Whereas such a disease is diagnosed, the results of the specific case shall be communicated as soon as possible to the competent veterinary authorities responsible for supervision of the hunting area where the wild game in question originated. Member States shall submit to the Commission information on certain diseases and particularly cases where diseases communicable to man have been diagnosed. The Commission acting in accordance with the procedure laid down in Article 22, shall adopt detailed rules for implementing this Article, and in particular: - the frequency with which information must be submitted to the Commission, - the type of information, - the disease to which the collection of information is to apply, - procedures for collecting and using information. Article 10 1. Member States shall ensure that a survey of the health of wild game is performed in hunting areas on their territories at regular intervals. 2. To this end a central service or body shall be entrusted with the task of collecting and using the results of the health inspections carried out in accordance with this Directive, where diseases communicable to man or to animals or the presence of residues in excess of permitted levels are diagnosed. 3. Where a disease or condition as referred to in paragraph 2 is diagnosed, the survey results relating to the specific case shall be communicated as soon as possible to the competent authority responsible for supervision of the hunting area. 4. Depending on the epizootic situation, the competent authority shall carry out specific tests on wild game in order to detect the presence of the diseases referred to in Annex I to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (11). The presence of these diseases shall be communicated to the Commission and to the other Member States in accordance with the said Directive. Article 11 1. Member States shall supplement their plans for measures to detect residues referred to in Article 4 of Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (12) in order, where necessary, to subject wild game meat to the inspections provided for in that Directive in order to make spot checks on the presence of contaminants in the environment. 2. Taking into account the results of the monitoring referred to in paragraph 1 and in Article 10 (4), Member States shall ensure that wild game and wild game meat from hunting areas implicated by the monitoring is excluded from trade. 3. The Commission shall adopt detailed rules for implementing this Article in accordance with the procedure laid down in Article 22. Article 12 Veterinary experts from the Commission may, in so far as is necessary for the uniform application of this Directive and in cooperation with the competent national authorities, make on-site checks. In particular, they may verify by checking a representative percentage of wild game processing houses whether the competent authorities are ensuring that approved processing houses are complying with this Directive. The Commission shall inform the Member States of the results of the checks carried out. A Member State in whose territory a check is being carried out shall give all the necessary assistance to the experts in carrying out their duties. Detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 22. Article 13 1. With prejudice to the specific provisions of this Directive, the official veterinarian or the competent authority shall, where it is suspected that veterinary legislation has not been complied with or there is doubt as to whether wild game meat is fit for consumption, carry out any veterinary checks he or it deems appropriate. 2. Member States shall take administrative and/or penal measures to penalize any infringement of Community veterinary legislation, in particular where it is found that the certificates or documents drawn up do not correspond to the actual state of the wild game meat, that identification marks do not comply with the rules, that the wild game meat was not presented for inspection or that such meat was not used for the purpose originally intended. Article 14 1. The rules laid down in Council Directive 89/662/EEC concerning veterinary checks to be carried out in intra-Community trade with a view to the completion of the internal market shall apply in particular to the organization of and the action to be taken following the checks carried out by the country of destination and to the safeguard measures to be applied in relation to health problems affecting the production and distribution of wild game meat in the territory of the Community. 2. Directive 89/662/EEC shall be amended as follows: (a) in Annex A, the following indent shall be aded: '- Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (OJ No L 268, 14. 9. 1992, p. 35).'; (b) in Annex B, the indent '- wild game meat' shall be deleted. 3. In Article 2 (d) of Directive 77/99/EEC, the following indent shall be added: '- Article 2 (1) (d) of Council Directive 92/45/EEC (13)() and meeting the requirements of Articles 3 and 5, (14)() OJ No L 268, 14. 9. 1992, p. 35.' CHAPTER III Provisions applicable to imports into the Community Article 15 The conditions applicable to the placing on the market of wild game meat imported from third countries shall be at least equivalent to those laid down for the production and placing on the market of wild game meat obtained in accordance with Chapter II, excluding those in Articles 6 and 8. Article 16 1. For the purpose of uniform application of Article 15, the provisions of the following paragraphs shall apply. 2. In order to be imported into the Community, wild game or wild game meat must: (a) come from third countries or parts of third countries from which imports are not prohibited on animal health grounds; (b) come from a third country on the list to be drawn up in accordance with paragraph 3 (a); (c) be accompanied by a health certificate corresponding to a specimen to be drawn up in accordance with the procedure laid down in Article 22, signed by the competent authority and certifying that the products meet the requirements of Chapter II or any additional conditions or offer the equivalent guarantees referred to in paragraph 3 (c) and come from establishments offering the guarantees provided for in Annex I. 3. The following shall be established in accordance with the procedure laid down in Article 22: (a) a provisional list of third countries or parts of third countries able to provide Member States and the Commission with the conditions and guarantees referred to in paragraph 2 (c) and a list of establishments for which they are able to give these guarantees. This provisional list shall be compiled from the lists of establishments approved and inspected by the competent authorities of the Member States, once the Commission has checked that they abide by the principles and general rules laid down in this Directive; (b) updates of that list in the light of the checks provided for in paragraph 4; (c) the specific conditions and the equivalent guarantees relating to the requirements of this Directive, other than those enabling meat to be excluded from human comsumption in accordance with Article 3 (2) (d) and those of Article 5 and those laid down in Annex I, Chapters IV and V, and, as regards the trichinoscopic examination by the digestion method, in accordance with Directive 77/96/EEC, on the understanding that such conditions and guarantees may not be less stringent than those laid down in Chapter II, excluding those in Articles 6 and 8. 4. Experts from the Commission and the Member States shall carry out on-the-spot inspections to verify whether: (a) the guarantees given by the third country regarding the conditions of production and placing on the market can be considered equivalent to those applied in the Community; (b) the conditions of Article 18 are fulfilled. The experts from the Member States responsible for these inspections shall be appointed by the Commission acting on a proposal from the Member States. These inspections shall be made on behalf of the Community, which shall bear the cost of any expenditure in this connection. The frequency of and procedure for these inspections shall be determined in accordance with the procedure laid down in Article 22. 5. Pending the organization of the inspections referred to in paragraph 4, national rules applicable to inspection in third countries shall continue to apply, subject to notification, through the Standing Veterinary Committee, of any failure to comply with hygiene rules found during these inspections. Article 17 1. Member States shall ensure that wild game or wild game meat covered by this Directive is imported into the Community only if it: - is accompanied by the certificate provided for in Article 16 (1) (c), covering public and animal health requirements issued by the competent authority at the time of loading, - has satisfied the checks required by Directive 90/675/EEC. 2. Pending the establishment of detailed rules for implementing this Article: - the national rules applicable to imports from third countries for which such requirements have not been adopted at Community level shall continue to apply, provided they are not more favourable than those laid down in Chapter II, - imports must take place under the conditions laid down in Article 11 of Directive 90/675/EEC, - trade in wild game or wild game meat imported in accordance with this paragraph must be subject to the prior agreement of the country of destination. Article 18 The lists provided for in Article 16 (2) may include only third countries or parts of third countries: (a) from which imports are not prohibited as a result of the existence of one of the diseases referred to in Annex A to the OIE list, or of any other disease exotic to the Community, or pursuant to Articles 6, 7 and 14 of Directive 72/462/EEC ( ¹), or Articles 9 to 12 of Directive 91/494/EEC; (b) which, in view of their legislation and the organization of their veterinary services and of their inspection services, the powers of such services and the supervision to which they are subject, have been recognized, in accordance with Article 3 (2) of Directive 72/462/EEC or Article 9 (2) of Directive 91/494/EEC, as capable of guaranteeing the implementation of their legislation in force; or ( ¹) Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (OJ No L 302, 31. 12. 1972, p. 28). Last amended by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69). (c) the veterinary services of which are able to guarantee that health requirements at least equivalent to those laid down in Chapter II are being complied with. Article 19 1. The principles and rules laid down in Directive 90/675/EEC shall apply, with particular reference to the organization of and follow-up to the inspections to be carried out by the Member States and the safeguard measures to be implemented. Pending implementation of the decisions provided for in Article 8 (3) and Article 30 of Directive 90/675/EEC, the relevant national rules for applying Article 8 (1) and (2) of that Directive shall continue to apply, without prejudice to compliance with the principles and rules referred to in the first subparagraph of this Article. CHAPTER IV Final provisions Article 20 This Directive shall not affect Community rules adopted for the conservation of wildlife. Article 21 The Annexes shall be amended by the Council acting by a qualified majority on a proposal from the Commission in particular to adapt them to advances in technology. Article 22 1. Where the procedure laid down in this Article is to be followed, matters shall without delay be referred to the Standing Veterinary Committee (hereinafter called 'the Committee') set up by Decision 68/361/EEC ( ¹) by its Chairman, either on his own initiative or at the request of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged and implement them immediately if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within three months from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures save where the Council has rejected the said measures by a simple majority. Article 23 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1994. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the test of the main provisions of national law which they adopt in the field governed by this Directive. 3. The setting of the deadline for transposition into national law at 1 January 1994 shall be without prejudice to the abolition of veterinary checks at frontiers provided for in Directive 89/662/EEC. Article 24 This Directive is addressed to the Member States. Done at Luxemburg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA ( ¹) OJ No L 255, 18. 10. 1968, p. 23. (1) OJ No C 327, 30. 12. 1989, p. 40, and OJ No C 311, 12. 12. 1990, p. 5.(2) OJ No C 260, 15. 10. 1990, p. 154.(3) OJ No C 124, 21. 5. 1990, p. 7.(4) OJ No L 268, 24. 9. 1991, p. 41.(5) OJ No L 33, 8. 2. 1979, p. 1. Last amended by Directive 91/72/EEC (OJ No L 42, 16. 2. 1991, p. 27).(6) OJ No L 363, 27. 12. 1990, p. 51.(7) OJ No L 26, 31. 1. 1977, p. 85 and for the consolidated enacting terms, OJ No L 57, 2. 3. 1992, p. 4. Last amended and updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1).(8) OJ No L 378, 31. 12. 1982, p. 58. Last amended by Decision 90/134/EEC (OJ No L 76, 22. 3. 1990, p. 23).(9) OJ No L 275, 26. 9. 1986, p. 36. Amended by Decision 89/187/EEC (OJ No L 66, 10. 3. 1989, p. 37). ANNEX I CHAPTER I General conditions for the approval of processing houses Processing houses must have at least: 1. the following rooms: - a sufficiently large refrigerated room for reception of wild game, - a room for inspection and, if necessary, evisceration, skinning and plucking, - a sufficiently large room for cutting and other preparation, in so far as this is done by the establishment; this room must have an adequate chilling facility as well as a temperature-measuring instrument, - a room for packaging and dispatching, where these operations are carried out in the processing house and where the conditions laid down in Chapter VIII, point 5 of this Directive are met; if these conditions are not met there must be a separate room for dispatching, - sufficiently large chilling or refrigeration rooms for storing wild game meat; 2. in rooms where meat is produced, worked on or stored and in areas and corridors through which meat is transported: (a) waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water; the water must be channelled towards drains fitted with gratings and traps to prevent odours. However: - in the case of chilling or refrigeration rooms a device with which water may easily be removed is sufficient, - in the case of stores and in areas and corridors through which meat is transported, waterproof and rotproof floorig is sufficient; (b) smooth, durable, impermeable walls, with a light-coloured, washable coating up to a height of at least two metres; in chilling or refrigeration rooms and in stores the walls must be coated at least to storage height. Wall-to-floor junctions must be rounded or similarly finished except in stores. However, the use of wooden walls in stores in wild game processing houses in operation on the date of notification of this Directive does not constitute grounds for withholding approval; (c) doors in hard-wearing, non-corrodible material and, if of wood, with a smooth and impermeable covering on all surfaces; (d) insulation materials which are rotproof and odourless; (e) adequate ventilation and good extraction of steam; (f) adequate natural or artificial lighting which does not distort colours; (g) a clean and easily cleaned ceiling; failing that, a roof covering with an interior surface which fulfils these conditions; 3. (a) as near as possible to the work stations, a suffcicient number of facilities for cleaning and disinfecting hands and for cleaning tools with hot water. Taps must not be hand operable. For washing hands, these facilities must have hot and cold running water or water premixed to a suitable temperature, cleaning and disinfecting products and hygienic means of drying hands; (b) facilities for disinfecting tools, with hot water supplied at not less than 82 oC; 4. appropriate arrangements for protection against pests such as insects and rodents; 5. (a) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws, made of corrosion-resistant material not liable to taint meat and easy to clean and disinfect. Surfaces coming into, or capable of coming into, contact with meat, including welds and joins, must be maintained smooth. Use of wood is forbidden except in rooms where the only meat stored is hygienically packaged meat; (b) corrosion-resistant fittings and equipment meeting hygiene requirements for: - meat handling, - storing meat containers, in such a way that neither the meat nor the containers come into direct contact with the floor or walls; (c) facilities, including suitably laid out and equipped reception and marshalling areas, for the hygienic handling and protection of meat during loading and unloading; (d) special watertight non-corrodible containers, with lids and fasteners to prevent unauthorized persons from removing things from them, for keeping meat not intended for human consumption, or a lockable room for such meat if the quantities are large enough to necessitate this or if the meat is not removed or destroyed at the end of each workingday. Where such meat is removed through conduits, these must be so constructed and installed as to avoid any risk of contamination of the meat; (e) facilities for the hygienic storage of materials for wrapping and packaging where such activities are carried out in the establishment; 6. refrigeration equipment to keep the internal temperature of the meat at the levels required by this Directive. This equipment must include a system for draining off water of condensation without any possibility of contamination of the meat; 7. an adequate pressurized supply of potable water complying with the parameters laid down in Annexes D and E to Directive 80/778/EEC. However, a non-potable water supply is authorized in exceptional cases for steam production, fire fighting and the cooling of refrigeration equipment, provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no risk of contamination of meat. Non-potable water pipes must be clearly distinguished from those used for potable water; 8. an adequate supply of hot potable water within the meaning of Directive 80/778/EEC ( ¹); 9. liquid and solid disposal systems which meet hygiene requirements; 10. an adequately equipped lockable room for the exclusive use of the veterinary service; or, in the case of stores, suitable facilities; 11. facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; 12. an adequate number of changing rooms with smooth, waterproof, washable walls and floors, wash basins, showers and flush lavatories so equipped as to protect the clean parts of the building from contamination. Lavatories must not open directly onto the work rooms. Showers are unnecessary in cold stores receiving and storing hygienically packaged meat only. Wash basins must have hot and cold running water or water premixed to a suitable temperature, materials for cleaning and disinfecting the hands and hygienic means of drying hands. Wash basin taps must not be hand or arm-operable. There must be a sufficient number of such wash basins near the lavatories; 13. a place and adequate facilities for cleaning and disinfecting means of transport except in the case of cold stores receiving and dispatching hygienically packaged meat only. However, these places and facilities are not compulsory if provisions exist requiring that means of transport be cleaned and disinfected at officially authorized facilities; 14. a room or a secure place for the storage of detergents, disinfectants and similar substances. ( ¹) Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (OJ No L 353, 17. 12. 1990, p. 59). CHAPTER II Hygiene of the staff, premises and equipment in the establishments 1. Absolute cleanliness shall be required of staff, premises and equipment. Specifically: (a) staff handling meat or working in rooms and areas in which meat is handled, packaged or transported must in particular wear clean and easily cleanable headgear and footwear, light-coloured working clothes and, where necessary, neck shields or other protective clothing. Staff engaged in working on or handling meat must wear clean working clothes at the commencement of each working day and must renew such clothing during the day as necessary and must wash and disinfect their hands several times during the working day and each time work is resumed. Persons who have been in contact with infected game or infected meat must immediately afterwards carefully wash their hands and arms with hot water and then disinfect them. Smoking is forbidden in work rooms, storerooms, load-in, reception, marshalling and load-out areas, and in other areas and corridors through which wild game meat is transported; (b) no animal may enter the establishments. Rodents, insects and other vermin must be systematically destroyed; (c) equipment and instruments used for working on meat shall be kept clean and in a good state of repair. They shall be carefully cleaned and disinfected several times during the working day, at the end of the day's work and before being reused when they have been soiled. 2. Premises, instruments and working equipment must not be used for purposes other than work on fresh meat, poultry meat or game meat. The cutting of wild game animals and wild game birds must be carried out at a different time and the cutting room must be completely cleaned and disinfected before being made use of again for the cutting of meat of another category. Meat-cutting instruments must be used solely for cutting meat. 3. Implements must not be left in the meat; cleansing of meat by wiping with a cloth or other materials, and inflation, are prohibited. 4. Meat and meat containers must not come into direct contact with the ground. 5. Potable water must be used for all purposes. However, non-potable water may be used in exceptional cases for steam production provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no danger of contamination of meat. In addition, non-potable water may be used in exceptional cases for cooling refrigeration equipment. Non-potable water pipes must be clearly distinguished from pipes used for potable water. 6. The spreading of sawdust or any other similar substance on the floor of the workrooms and meat storage rooms is prohibited. 7. Detergents, disinfectants and similar substances must be used in such a way that instruments, working equipment and meat are not affected. Such instruments and working equipment must be rinsed thoroughly with potable water after use. 8. Persons likely to contaminate meat are prohibited from working on it and handling it. When recruited, any person working on and handling meat shall be required to prove, by a medical certificate, that there is no medical impediment to such employment. The medical supervision of such a person shall be governed by the national legislation in force in the Member State concerned. CHAPTER III Hygiene in respect of the preparation of wild game and the cutting and handling of wild game meat 1. Wild game must undergo the following operations immediately after killing: - large wild game must be drawn and eviscerated, - the thoracic viscera, even if detached from the carcase, and the liver and the spleen, must accompany the game and be identified in such a way that the official veterinarian can carry out the post-mortem inspection of the vicera in conjunction with the rest of the carcase; the other abdominal viscera must be removed and inspected on the spot. The head may be removed as a trophy, - small wild game may, without prejudice to the case provided for in the third indent of Article 3 (1) (a) of this Directive, be totally or partially eviscerated on the spot or in a processing house where the game is transported to the said house at an ambient temperature not exceeding 4 oC within 12 hours of being killed. 2. Wild game must be chilled immediately after the operations provided for in paragraph 1 so that the internal temperature is + 7 oC or lower in the case of large game or + 4 oC or lower in the case of small game. If the external temperature is not sufficiently low, killed game must be moved as soon as possible, and in any event not more than 12 hours after being killed, to a wild game processing house or to a collection centre on the understanding that: - large wild game must be transported under satisfactory hygiene conditions, in particular avoiding heaping and stacking, to a wild game processing house as soon as possible after the operations provided for in paragraph 1, - during transportation to the processing house, wild game whose viscera have already undergone veterinary inspection must be accompanied by a certificate issued by the veterinarian attesting to the favourable outcome of the inspection and stating the estimated time of killing. 3. Evisceration must be carried out without undue delay upon arrival at the wild game processing house, except in the case provided for in Article 3 (1) (d), if it has not been carried out on the spot. The lungs, heart, liver, kidney, spleen and mediastinum may either be detached or left attached to the carcase by their natural connections. 4. Until the inspection has been completed, it must not be possible for carcases and offal not inspected to come into contact with carcases and offal already inspected, and the removal, cutting or further treatment of the carcase shall be forbidden. 5. It must not be possible for meat detained or declared unfit for human consumption, stomachs, intestines and inedible by-products to come into contact with meat declared fit for human consumption, and the former must be placed as soon as possible in special rooms or containers located and laid out in such a way as to avoid any contamination of other meat. 6. The dressing, handling, further treatment and transport of meat, including offal, must be performed in compliance with all hygiene requirements. Where such meat is packaged, the conditions of Chapter VIII must be complied with. Packaged meat must be stored in a separate room from exposed meat. 7. The competent authorities shall lay down specific rules applicable to inspection of trophies to be kept by the hunter. CHAPTER IV Requirements for wild game meat intended for cutting 1. Cutting pieces smaller than carcases, or half-carcases in the case of large wild game, and boning are authorized only in processing houses approved in accordance with Article 7 of this Directive or in accordance with Directives 64/433/EEC and 71/118/EEC and equipped with skinning and cutting rooms. 2. The operator or manager of the establishment must facilitate operations for supervising the plant, in particular any handling which is considered necessary, and must place the necessary facilities at the disposal of the supervisory service. In particular, he must be able on request to inform the official veterinarian responsible for supervision of the source of meat brought into his establishment or the origin of killed wild game. 3. (a) Wild game meat must be brought into the work rooms as and when it is needed. As soon as it is cut, and where appropriate packaged, the meat must be transferred to an appropriate chilling or refrigeration room. (b) Wild game meat entering a cutting room must be checked and, if necessary, trimmed. The work station for these operations must be equipped with suitable facilities and adequate lighting. (c) During cutting, boning, wrapping and packaging the internal temperature of the wild game meat must be kept at a constant + 7 oC or lower in the case of large wild game or + 4 oC or lower in the case of small wild game. During cutting, the temperature of the cutting room must not exceed + 12 oC. (d) Cutting must be carried out in such a way as to avoid any soiling of the wild game meat. Splinters of bone and clots of blood must be removed. Meat obtained from cutting and not intended for human consumption must be collected in the facilities, containers or rooms provided for in Chapter I, point 5 (d) as it is cut. CHAPTER V Post-mortem health inspection 1. All parts of wild game must be inspected, within 18 hours of admission to the processing house, to determine whether the wild game meat is fit for human consumption; in particular, the body cavity must be opened to permit visual inspection. 2. If the official veterinarian so requires, the spinal column and the head must be split lengthwise. 3. In his post-mortem inspection, the official veterinarian must carry out: (a) a visual inspection of the wild game and the organs belonging to it. If the results of the visual inspection do not enable an assessment to be made, a more extensive inspection must be carried out in a laboratory. These more extensive inspections may be restricted to a number of samples sufficient to assess all the game killed during a hunt; (b) investigation of anomalies of consistency, colour or odour; (c) palpation of organs, if he considers it necessary; (d) an analysis of residues by sampling, particularly where there are serious grounds for believing it to be justified. Where a more extensive inspection is carried out on the basis of such serious grounds, the veterinarian must wait until that inspection has been concluded before going on to assess all the game killed during a specific hunt, or parts of it which may be supposed, owing to the circumstances, to present the same anomalies; (e) detection of characteristics indicating that the meat presents a health risk. This applies particularly in the following cases: (i) abnormal behaviour or disturbance of the general condition of the live animal reported by the hunter; (ii) presence of tumours or abcesses where they are numerous or affect different internal organs or muscles; (iii) arthritis, orchitis, changes in the liver or the spleen, inflammation of the intestines or the umbilical region; (iv) presence of foreign bodies in the body cavities, especially in the stomach and intestines or in the urine, where the pleura or the peritoneum are discoloured; (v) formation of a significant amount of gas in the gastro-intestinal tract with discolouring of the internal organs; (vi) considerable anomalies in the colour, consistency or odour of muscle tissues or organs; (vii) open fractures in so far as they are not directly linked to the hunt; (viii) emaciation and/or general or localized oedema; (ix) signs that organs have recently adhered to the pleura and the peritoneum; (x) other obvious extensive changes, such as discolouring and putrefaction. 4. The official veterinarian must order the confiscation of any wild game meat: - presenting lesions, apart from recent lesions stemming from the killing, and localized malformations or anomalies, in so far as these lesions, malformations or anomalies render the wild game meat unfit for human consumption or dangerous to human health, - from animals which have not been killed in accordance with national rules on hunting, - in respect of which the findings listed in paragraph 3 (e) were made during post mortem inspection, - from small wild game which has been seized in accordance with the fourth indent of Article 3 (1) (d), - which has been found to be infested with trichinae. 5. In the event of doubt, the official veterinarian may perform the further cuts and inspections of the relevant parts of the animals necessary in order to reach a final decision. Where the official veterinarian finds that the hygiene rules laid down in this Chapter are clearly being breached or that adequate health inspection is being hampered, he shall be empowered to take action with regard to the use of equipment or premises and to take any measure required, up to and including an interruption of the production process. 6. The results of the post-mortem health inspections shall be recorded by the official veterinarian and, where diseases communicable to man as referred to in the third indent of Article 3 (1) (d) or Article 9 are diagnosed, communicated to the competent veterinary authorities responsible for supervision of the hunting area from which the wild game originated, as well as to the person responsible for the said area. CHAPTER VI Health control of cut wild game meat and stored wild game meatSuperverision by the official veterinarian must include the following tasks: - supervision of the entry and exit of meat, - health inspection of meat held in processing houses, - health inspection of meat prior to cutting and when it leaves the processing houses referred to in the second indent, - supervision of the cleanliness of the premises, facilities and instruments provided for in Chapter I, and of staff hygiene, including their clothing, - any other supervision which the official veterinarian considers necessary for ensuring compliance with this Directive. CHAPTER VII Health marking 1. Health marking must be carried out under the responsibility of the official veterinarian, who shall keep for that purpose: (a) instruments for meat health marking, to be handed over to the assistant staff only at the actual time of marking and for the lenght of time necessary for this purpose; (b) labels and wrappers where these already bear one of the marks or of the seals referred to in paragraph 2. These labels, wrappers and seals shall be handed over in the required number by the official veterinarian to the assistant staff at the time when they are to be used. 2. (a) The health mark must be: (i) a pentagonal mark bearing, in perfectly legible characters, the following information: - on the upper part the full name or the initial letter or letters of the country of dispatch in capitals: for the Community, the following letters: B/D/DK/EL/ESP/F/IRL/I/L/NL/P/UK, - in the centre, the veterinary approval number of the wild game processing house or, where appropriate, the cutting premises, - on the lower part, one of the following sets of initials: CEE, EOEF, EWG, EOK, EEC, EEG, or initials identifying the third country of origin. The height of the letters and the figures must comply with the requirements of Annex I, Chapter XI, of Directive 64/433/EEC in the case of large wild game, and of Annex I, Chapter III, of Directive 91/495/EEC in the case of small wild game; (ii) a pentagonal stamp sufficiently large to contain the information listed in point (a); (b) The material used for marking must meet all hygiene requirements and the information referred to in point (a) must appear on it in perfectly legible form. (c) (i) The health marking referred to in point (a) must be applied: - to exposed carcases by means of a seal containing the information listed in point (a), - on or visibly beneath wrappers or other packaging of packed carcases, - on or visibly beneath wrappers or other packaging of parts of carcases or offal wrapped in small quantities. (ii) The health marking referred to in point (a) (ii) must be applied to large packaging. CHAPTER VIII Wrapping and packaging of wild game meat 1. (a) Packaging (for example packing cases, paperboard boxes) must fulfil all rules of hygiene, and in particular: - must not alter the organoleptic characteristics of the meat, - must not be capable of transmitting to the meat substances harmful to human health, - must be strong enough to ensure effective protection of the meat during transportation and handling. (b) Packaging must not be reused for wild game meat unless it is made of corrosion-resistant materials which are easy to clean and has been previously cleaned and disinfected. 2. Where cut wild game meat is wrapped, this operation must be carried out immediately after cutting and in accordance with hygiene requirements. Such wrapping must be transparent and colourless and must also fulfil the conditions of the first and second indents of paragraph 1 (a); it may not be used again for wrapping wild game meat. 3. Wrapped wild game meat must be packaged. 4. However, when wrapping fulfils all the protective conditions of packaging it need not be transparent and colourless and placing in a second container is not necessary provided that the other conditions of paragraph 1 are fulfilled. 5. Cutting, boning, wrapping and packaging operations may take place in the same room subject to the following conditions: (a) the room must be sufficiently large and so arranged that the hygiene of the operations is assured; (b) the packaging and wrapping must be enclosed in a sealed protective cover immediately after manufacture; this cover must be protected from damage during transport to the establishment and stored under hygienic conditions in a separate room in the establishment; (c) the rooms for storing packaging material must be dust and vermin-free and have no air connection with rooms containing substances which might contaminate meat. Packaging must not be stored on the floor; (d) packaging must be assembled under hygienic conditions before being brought into the room; (e) packaging must be hygienically brought into the room and used without delay. It must not be handled by staff handling meat; (f) immediately after packaging the meat must be placed in the storage room provided. 6. The packaging referred to in this chapter may contain only cut wild game meat from the same animal species. CHAPTER IX Health certificate The original copy of the health certificate which must accompany wild game meat during transportation to the place of destination must be issued by an official veterinarian at the time of loading. The certificate must correspond in form and content to the specimen in Annex II and be drawn up in the official language or languages of the place of destination at least. It must consist of a single sheet of paper. CHAPTER X Storage After post mortem inspection, wild game meat must be chilled or frozen and kept at a temperature which must not at any time exceed 4 oC in the case of small wild game and 7 oC in the case of large wild game if chilled or -12 oC if frozen. CHAPTER XI Transport 1. Wild game meat must be dispatched in such a way that during transport it is protected from anything liable to contaminate it or to impair it, having regard to the duration and conditions of transport and to the means of transport employed. In particular, vehicles used for this transport must be equipped in such a way as to ensure that the temperatures laid down in Chapter X are not exceeded. 2. Wild game meat may not be transported in a vehicle or container which is not clean and has not been disinfected. 3. Carcases, or half carcases, excluding frozen meat packaged in accordance with hygiene requirements, must be suspended throughout transport except in the case of air transport. Other cuts must be suspended or placed on supports if not packaged or contained in corrosion-resistant containers. Such supports, packaging or containers must meet hygiene requirements and, in particular as regards packaging, the provisions of this Directive. They may only be reused after cleaning and disinfection. 4. The official veterinarian must ensure before dispatch that transport vehicles and loading conditions meet the hygiene requirements of this Chapter. ANNEX II SPECIMEN PUBLIC/ANIMAL HEALTH CERTIFICATE for wild game meat ( ¹) intended for consignment to a Member State after transit through a third country Exporting country: . No ( ²): . Ministry: . Competent service: . Reference ( ²): . I. Identification of meat Wild game meat of: . (animal species) Nature of cuts: . Nature of packaging: . Number of packages: .. Net weight: . II. Origin of meat Address(es) and veterinary approval number(s) of the establishments: . . . Address(es) and veterinary approval number(s) of the approved cutting premises: (& {Ã %};): . . . III. Destination of wild game meat The meat will be sent from . (place of loading) to . (country and place of destination) by the following means of transport ( ³): . Name and address of consignor: . . Name and address of consignee: . .( ¹) Wild game meat which has not been treated, other than by chilling or freezing to ensure its preservation. ( ²) Optional. ( ³) Indicate the number or registration number (railway wagons and lorries), the flight number (aircraft) or the name (ship). (& {Ã %};) Delete as appropriate. IV. Health attestation I, the undersigned, official veterinarian, CERTIFY that: a) the wild game meat of the species described above was obtained in a processing house situated in a region or area subject to animal health restrictions and has been passed as fit for human consumption following a veterinary inspection carried out in accordance with Directive 92/45/EEC ( ¹). b) the transport vehicles or containers and the loading conditions of this consignment meet the hygiene requirements laid down in that Directive. c) the wild game or wild game meat ( ²) is intended for consignment to a Member State after transit through a third country. Done at ., on . . (Signature of official veterinarian) ( ¹) Including the trichinoscopic examination provided for in Article 3 (3). ( ²) Delete whichever B not applicable.